DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Information Disclosure Statement
The IDS filed on 05/23/2022 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Sensing system in claims 1 and 15;
Analysis system in claim 1-8, 15-18; and,
User system in claims 1, 8-9 and 15
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-18 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an automated tread analysis system, comprising: a sensing system having: a plurality of cameras providing a plurality of sequential two-dimensional images; an analysis system configured to provide at least one surface model of a first object via photogrammetry using the plurality of sequential two-dimensional images, ; and, a user system executing processing software operable to cause the user system to: read data corresponding to the at least one surface model of the first object, wherein the at least one surface model is oriented such that circumferential centerline of the first object is approximately symmetric to a YZ plane and top of the first object is approximately aligned with Z axis in a Cartesian coordinate system, in combination with the rest of the limitations of claim 1.
Claims 2-10 are allowable because they are dependent on claim 1 or an intermediate claim.
Claim 11 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method, comprising: providing at least one surface model of a tire via photogrammetry using a plurality of sequential two-dimensional images, the tire having a crown and at least one pattern with at least two grooves and at least one protrusion; receiving data corresponding to the at least one surface model of the tire; providing circumferential wear analysis based on the at least one surface model of the tire; wherein the at least one surface model is oriented such that circumferential centerline of the tire is approximately symmetric to a YZ plane and the crown is approximately aligned with Z axis in a Cartesian coordinate system, in combination with the rest of the limitations of claim 11.
Claims 12-14 are allowable because they are dependent on claim 11.
Claim 15 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an automated tread analysis system, comprising: a sensing system having: a plurality of cameras providing a plurality of sequential two-dimensional images; an analysis system configured to provide at least one surface model of an object via photogrammetry using the plurality of sequential two-dimensional images; and, a user system and executing processing software reading: data corresponding to the at least one surface model of the object, analyzing the at least one surface model of the object to determine a plurality of sampling locations within the at least one groove; determining orientation and width of the at least one groove; and, providing groove depth of the at least one groove using the orientation and width of the at least one groove, in combination with the rest of the limitations of claim 15.
Claims 16-18 are allowable because they are dependent on claim 15 or an intermediate claim.

Uffenkamp et al (US 2015/0330773 A1) is the closest prior art to the Applicant’s claimed invention.  However, Uffenkamp et al does not teach of at least one surface model is oriented such that circumferential centerline of the tire is approximately symmetric to a YZ plane and the crown is approximately aligned with Z axis in a Cartesian coordinate system among other features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886